Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11, and 19 the phrase “sized and configured to break off” is vague and indefinite.  It is not clear what particular size or configuration is structurally required to fulfill the claimed functionality.  
In claims 1, 11, and 19, the phrase “at least as dense as ballistic gelatin” is vague and indefinite since “ballistic gelatin” comes in different forms and densities.  
In claims 1, 11, and 19, “sized and configured to break off … upon striking a target at least as dense as ballistic gelatin” is vague and indefinite since this function is still dependent upon many factors, chiefly the terminal velocity of the bullet, but also the bullet (both core and jacket) material and parameters such as the dimensions of the prongs and the lines of weakness in the jacket.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masinelli et al (2010/0018430) in view of Burczynski (4,947,755).
Masinelli et al disclose a bullet 20 comprising most claimed elements including a cast
(see paragraph 27) metal core 34 having a cylindrical rear section 24 and a tapering
forward section 20 that form a plurality of prongs 48, specifically including four prongs,
and an axially extending passage 26 from the front of the core; and an outer copper
metal jacket 30 conforming to the core and having an opening forward end 26 and
having a plurality of lines of weakness 28 aligned with the core slots to form petals or
prongs 42. Masinelli et al fail to disclose that the metal core is formed with a plurality of
spaced slots in the forward section. Burczynski teach that it is known to form a plurality
of slots 16, 17, 20 in the forward section of a metal bullet core 42 so that the core (and a
jacket if desired (column 3, line 63)) will form a plurality of separate, spaced apart prong
fragments 62, 64, 66. Motivation to combine is the increased ability to form prongs upon impact of the bullet, including fragmenting the bullet as desired. To employ the
teachings of Burczynski and have slots in the core of the bullet of Masinelli et al is
considered to have been obvious to one having ordinary skill in the art. It is noted that
the limitation of the prongs “extending forwardly from the rear section” is considered to

the “rear section” must be a single solid piece, so even if the slots of Burczynski are
applied such that the entire core is segmented, the resulting bullet would still have
“prongs extending forwardly from the rear section”. Secondly, as an alternative
application of Burczynski, to merely have the slots formed in the core below where the
lines of weakness are formed in the outer jacket is considered to have been obvious to
one of ordinary skill in the art since it is the formation of prongs in this region that is
desired and the slots merely make that formation easier. In regard to the limitation of
“separate, spaced-apart prongs” (and the arguments in regard to them) it is considered
to be a reasonable interpretation to say that the compressed channels forming the
parting lines 16, 18, 20 form separate and spaced apart prongs within the bullet of
Burczynski since they are not attached in any way and the claims have no limitation on
the distance they must be separated. However, even if it is argued that they touch each
other and can’t be considered “spaced-apart”, that it only in the context of the
Burczynski bullet. In the rejection, however, Burczynski is being applied to the bullet of
Masinelli et al and Masinelli et al discloses more than 3 prongs so that the channels in
the core would certainly form “spaced-apart” prongs. Each prong could only be
considered in contact with immediately adjacent prongs and would be “spaced-apart”
from each of the other prongs.

Claims 3-5, 9, 10, 12-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masinelli et al (2010/0018430) in view of Burczynski (4,947,755) as applied

	Masinelli et al fail to show that the cast metal bullet core comprises a cast zinc
metal. Trivette teaches that it is known to have copper jacketed cast zinc bullets
(paragraph 23). Motivation to combine is the mere substitution of known bullet
materials to perform the same basic function but with the advantages provided by the
particular zinc parameters that would be useful for some particular situational uses. To
employ the teachings of Trivette on the bullet of Masinelli et al and have the core
formed of cast zinc is considered to have been obvious to one having
ordinary skill in the art.
Masinelli et al also fail to disclose the specific distance the passage extends into the
bullet, especially in regard to if it extends forward or rearward of the ends of the slots.
Figure 1, however, does show that the passage extends somewhere near the end of the
slot. It is considered an obvious and unpatentable engineering choice to have the exact
positioning of the passage, either in front or behind the end of the slots, determined by
normal engineering determination of desired performance. This is especially considered
to be obvious and not provide any unexpected results since there is an extremely
limited number of options, i.e. forward, behind, or even with the slot ends, and the claims actually claim two of these options.  Specifically, having the passage either forward or behind the slot ends is considered to have been obvious to one having ordinary skill in the art.  

Applicant's arguments filed 3-1-21 have been fully considered but they are not persuasive. The Remarks in reference to the previous 112 rejections were made in conjunction .
Applicant also states that “neither Masinelli nor Burczynski teach a bullet core that as (sic) the required “plurality of separate, spaced-apart prongs extending forwardly from the rear section””.  However, the rejection has specifically pointed out such prongs, so the mere assertion, without supporting evidence, that there are no such prongs is not convincing.  
Also, the argument that there are no prongs which meet the requirements of “sized and configured to break off from the rearward section upon striking a target” is not persuasive.  As noted above, this limitation is indefinite and the prongs of Masinelli and Burczynski are believed to meet them as claimed, especially since it is a known situation in the art that prongs will break off bullets if they are subjected to an excessive velocity or strike extremely hard targets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE